                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                             CASE NO. 1:19-mc - 91049-WGY
In Re: ILYA LIVIZ SR. D.L.D.,                 )
Chief Jurist for Justice of,                  )
National Academy For Jurists                  )

 EMERGENCY VERIFIED MOTION FOR HEARING AND DECLARATORY RELIEF

Chief Jurist for Justice Ilya Liviz Sr. D.L.D. ("C. J. Liviz"), in response to District Judge Leo T.
Sorokin ("D. J. Sorokin"), humbly moves this honorable court to schedule a hearing forthwith for
declaratory relief in a form of Judgment affirming there was no misconduct by Ilya Liviz.

In support thereof, Appendix (App. 1, to App. 112) is attached herewith.

The aforementioned is true and correct based on my knowledge and recollection. Signed under
pains of perjury on this tenth day of April in the year two thousand and nineteen of our Lord.


___________________________
Chief Jurist for Justice of


                                      Respectfully submitted, pro se



                                      ___________________________
                                      Chief Jurist for Justice of
                                      NATIONAL ACADEMY FOR JURIST
                                      ilya.liviz@gmail.com | 978-606-5326
                                      NAFJ Bar No. 0001

                                 CERTIFICATE OF SERVICE
I hereby certify that this document is filled electronically and is served on all parties that are
registered within the ECF system; a copy of this filling will be emailed to the Bar Counsel, who
may be a party with interest.

Dated: 04/10/2019
                                      ___________________________
                                      Chief Jurist for Justice of
                                      NATIONAL ACADEMY FOR JURIST
                                      ilya.liviz@gmail.com | 978-606-5326
